In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                 No. 02-18-00390-CV

KIMBERLY WITT, DECEASED, FE                 §    On Appeal from the 43rd District
SANTISTEVAN, DECEASED, JIMMIE                    Court
SANTISTEVAN, SARAH SANTISTEVAN,
GWYNNETH HENNIS, GARRETH
GERMONO, GERMAINE GERMONO,
ALEXANDRA WITT, CHRISTINA COREY,            §    of Parker County (CV14-1833)
ELLEN POTTHAST, AND BENITA DE
GUZMAN, Appellants

V.                                          §    September 10, 2020

MICHELIN NORTH AMERICA, INC. AND
BF GOODRICH, IN ITS ASSUMED OR
COMMON NAME, Appellees                      §    Opinion by Justice Birdwell

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in part of the trial court’s judgment. It is ordered that the judgment of the

trial court is affirmed in part and reversed in part. We reverse the trial court’s sealing

order to the extent that it seals Appellants’ response to Appellees’ motion to exclude,

Appellants’ motion to reconsider the exclusion, and the attached proof, and we render
judgment unsealing those records. We affirm the trial court’s judgment and sealing

order in all other respects.

       It is further ordered that Appellants shall pay all of the costs of this appeal, for

which let execution issue.


                                        SECOND DISTRICT COURT OF APPEALS


                                        By /s/ Wade Birdwell
                                           Justice Wade Birdwell